—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered October 10, 1996, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The court properly declined to suppress defendant’s statements as having been tainted by an allegedly unlawful arrest. Probable cause was established by the totality of a chain of information from witnesses linking defendant to the murder, and other persons who were not witnesses but who were acquainted with defendant. The hearing evidence, including the reasonable inferences that may be drawn therefrom, establishes that at least one of the crime scene witnesses was shown a sketch of defendant and identified him as the person connected to the murder. We have considered and rejected defendant’s remaining arguments. Concur — Rosenberger, J. P., Ellerin, Tom and Saxe, JJ.